t c memo united_states tax_court patrick e catalano petitioner v commissioner of internal revenue respondent docket no filed date patrick e catalano pro_se margaret rigg for respondent memorandum findings_of_fact and opinion gale judge respondent determined deficiencies and accuracy-related_penalties in petitioner's federal income taxes as follows accuracy-related_penalty deficiency sec_6662 a year dollar_figure big_number big_number dollar_figure big_number the issues for decision are whether petitioner's s_corporation is entitled to deduct lease payments for_the_use_of petitioner's boats if the answer to the foregoing is in the negative whether the petitioner may exclude a portion of those lease payments from income and whether petitioner is subject_to the accuracy-related_penalties for negligence findings of fact2 petitioner resided in san francisco california at the time the petition herein was filed for the years in issue petitioner was the sole shareholder of an s_corporation named patrick e catalano a professional law corporation petitioner's corporation maintained law offices both in san francisco and in san diego california petitioner’s clients were primarily from san francisco the adjacent marin county area or the san diego area unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated herein by this reference petitioner as an individual owned three motorboats which he leased to his corporation for various periods during the years at issue pursuant to written lease agreements executed by petitioner in his individual capacity as lessor and on behalf of his corporation as lessee from date through date petitioner leased a 40-foot mainship cabin cruiser to the corporation the mainship had a galley and bedroom and was equipped with a large television a stereo and a radio petitioner berthed the mainship in sausalito california located north of san francisco in marin county from date through petitioner leased to his corporation two donzi powerboats which petitioner described as pleasure boats petitioner berthed one of the donzi powerboats in sausalito and the other in san diego the boats were used mostly on weekends petitioner invited clients of his legal practice and potential clients aboard his boats business discussions took place on board occasionally the clients were accompanied by their spouses petitioner watched television on the mainship with his guests and he used the stereo whenever he was on board he kept three sets of binoculars on board which his guests could use occasionally he served food and beverages to his guests while they were on board after meeting on the boat petitioner would take his clients or other business contacts for a ride out on san francisco bay he taught one client a mr labruzzo how to operate one of the boats petitioner reported his corporation's lease payments for the boats as rental income on schedule e of his individual federal_income_tax returns against which he deducted expenses relating to the boats including repairs maintenance insurance interest taxes docking fees and depreciation petitioner's corporation deducted the boat lease payments on its federal corporate_income_tax returns for its fiscal years which ended may the corporation reported boat lease expenses in of dollar_figure in of dollar_figure and in of dollar_figure and deducted percent of these amounts pursuant to sec_274 for the same years it reported income of dollar_figure a loss of dollar_figure and income in of dollar_figure respondent accepted petitioner’s treatment of the boat lease payments and related expenses on schedule e of his individual returns but disallowed the corporation's deductions of the lease payments for the years in issue the disallowances increased the corporation’s income or decreased its losses by the amounts disallowed because an s corporation's income and losses are passed through to its shareholders the effect of the disallowances was to increase the income or decrease the loss that petitioner was required to report on his individual federal_income_tax returns for the years in issue opinion in general sec_162 provides for the deductibility of all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business however sec_274 prohibits deductions otherwise allowable for expenses paid with respect to a facility used in connection with an activity generally considered to constitute entertainment amusement or recreation sec_274 sec_1 a i income_tax regs the provision of sec_274 applicable to entertainment facilities sec_274 was specifically amended by sec_361 of the revenue act of publaw_95_600 92_stat_2847 to provide a flat prohibition on deductions for such facilities--that is deductions for entertainment facilities are prohibited without regard to whether the taxpayer can establish that the expenditure was directly related to or associated with the active_conduct of his trade_or_business the test of whether an activity is an activity which is of a type generally considered to constitute entertainment amusement or recreation for purposes of the statute is an by operation of a statutory formula the increase in the amount of petitioner's income also caused a decrease in the amount of allowable itemized_deductions for and objective one sec_1_274-2 income_tax regs that regulation provides an objective test shall be used to determine whether an activity is of a type generally considered to constitute entertainment thus if an activity is generally considered to be entertainment it will constitute entertainment for purposes of sec_274 regardless of whether the expenditure can also be described otherwise this objective test precludes arguments such as that an expenditure for entertainment should be characterized as an expenditure for advertising or public relations there can be no dispute that objectively petitioner’s boats a cabin cruiser and two other pleasure boats as he termed them constitute entertainment facilities see 66_tc_879 56_tc_1225 see also gordon v commissioner tcmemo_1992_449 nguyen v commissioner tcmemo_1989_101 under an objective test boats such as petitioner’s are generally considered to be associated with recreation petitioner's own testimony establishes that he used the boats at least in some part for providing entertainment to clients and potential clients petitioner has conceded that he invited clients and potential clients aboard his boats sometimes accompanied by their spouses on board although some business discussions may have taken place petitioner also watched television with his guests and used the stereo there were three sets of binoculars for his guests' use and occasionally petitioner served them food and beverages petitioner took his clients or other business contacts for rides on san francisco bay he taught one client a mr labruzzo how to operate one of the boats we conclude that because the boats meet the objective criteria for entertainment facilities under sec_274 amounts expended to lease the boats do not qualify as business_expense deductions petitioner has testified that the boats were used for substantial business purposes in that he conducted meetings with clients or potential clients he maintains that the boats were in effect second offices the location of which was more convenient for some clients such testimony is unavailing the amendment of sec_274 which is applicable here indicates that any use of the facility no matter how small in connection with entertainment is fatal to the claimed deduction 89_tc_978 see gordon v commissioner supra the legislative_history accompanying the amendment to sec_274 recognized that some legitimate business_expenses may be incurred with respect to entertainment facilities s rept 1978_3_cb_321 congress nevertheless disallowed the deduction of such expenses in view of the significant opportunities for abuse that had existed when such deductions were permitted for entertainment facilities id moreover although there are some exceptions to the disallowance provisions of sec_274 see eg sec_274 none applies here the expenses of leasing the boats are not deductible petitioner alternatively contends that if the corporation is not allowed to deduct the boat lease payments we should accord him some relief because as a result of the disallowance he is being taxed twice on the same income he points out that the disallowance of his corporation’s boat lease deductions increases the passthrough income he is required to report on his individual returns by the amount of the deductions because the petitioner argued at trial and on brief that his substantiation of the business use of the boats met the requirements of sec_274 we disagree sec_274 requires a taxpayer to demonstrate the amount the time and place and the business purposes which give rise to his claimed business entertainment_expenses by adequate_records or by sufficient evidence corroborating his own statement at trial petitioner attempted to present summaries gleaned from office records and prepared by someone on his staff these summaries failed to meet the requirements for admissibility under fed r evid moreover they failed to include information with respect to the business_purpose of the boat utilizations see s rept 87th cong 2d sess 1962_3_cb_707 the requirement that the taxpayer's statements be corroborated will insure that no deduction is allowed solely on the basis of his own unsupported self- serving testimony generally the substantiation requirements of the bill contemplate more detailed recordkeeping than is common today in business_expense diaries thus the boat lease deductions run afoul of both the substantiation requirements of sec_274 and the prohibition of sec_274 corporation is an s_corporation he and not the corporation is liable for payment of income taxes on the resulting additional income see sec_1363 sec_1366 petitioner further points out that as the lessor of the boats to the corporation he has previously reported the amount of the boat lease payments as income on his individual returns thus he concludes disallowance of the deductions at issue results in his being taxed twice on the same income to prevent this result he argues that his individual income for the years at issue should be reduced by the amount that he reported as boat lease income that is net of deductions previously claimed by him against that income we note at the outset that petitioner is selective in his objection to double_taxation on the returns as filed for the years at issue petitioner took positions with respect to the we note that the additional income of petitioner’s s_corporation resulting from the disallowance of the boat lease deductions does not equal the boat lease net_income reported by petitioner in his individual capacity because petitioner took deductions for repairs maintenance insurance interest taxes docking fees and depreciation against the boat lease income reported on his individual returns at trial petitioner submitted amended returns for the years at issue apparently reflecting the removal of net boat lease income after deductions previously taken for interest maintenance depreciation etc from his individual returns we treated these submissions as petitioner's motion for leave to amend petition which we granted to permit consideration of petitioner’s claim that his income should be reduced by the amount reported as net boat lease income boat lease transactions that subjected him to the same kind of double_taxation that is the basis for his complaint herein on such returns petitioner's corporation deducted only percent of the lease payments it made to him as required by sec_274 whereas petitioner reported as income on his individual return percent of the lease payments albeit reduced by the expense deductions associated with providing the boats thus to the extent of percent of the lease payments there was no reduction in the passthrough income from his corporation to offset the lease income he reported in his individual capacity as a lessor apparently petitioner structured the transaction to produce and was willing to accept such double inclusion of income so long as its magnitude was exceeded by the otherwise unallowable deductions for the costs associated with the boats that he was able to deduct as a lessor we believe petitioner's argument fails to take into account two basic principles first the separate existence of corporations is firmly established under the tax law 319_us_436 second the business of a corporation--including that of an s corporation--is separate and distinct from that of its shareholders 308_us_488 70_f3d_548 n 9th cir see 80_tc_27 affd without published opinion 747_f2d_1463 5th cir accordingly apart from certain situations permitting the lifting of the corporate veil the corporate entity and the legal consequences flowing therefrom are controlling 103_tc_161 in view of these fundamental principles courts have consistently required shareholders to treat income received as passthroughs from their s_corporations as distinct from income the same shareholders received for providing personal services to their corporations this requirement applies even though the shareholders and not their corporations are liable for their pro_rata shares of corporate income on their individual income_tax returns see eg durando v united_states supra passthrough income from an s_corporation is not net_earnings_from_self-employment for purpose of computing keogh_plan deductions crook v commissioner supra passthrough income of s_corporation is dividend income not wages or salary to its shareholders for purposes of investment_interest deductions ding v commissioner tcmemo_1997_435 for purposes of self- employment_tax passthrough losses from an s_corporation cannot be used to reduce shareholder's self-employment_income paid_by the corporation as the court_of_appeals for the ninth circuit has explained it is improper to treat income earned by a corporation through its trade_or_business as though it were earned directly by its shareholders even when as here the shareholders' services helped to produce that income an s corporation's income passes through to its shareholders not because they helped to create that income but because they are shareholders durando v united_states supra pincite here petitioner had accession to taxable_income from two separate sources--one as passthrough income from his s_corporation and the other as rental income from his individual activity of leasing boats to his corporation the impact on petitioner as a shareholder of the disallowance of his s corporation’s deductions for the boat lease payments under sec_274 is unrelated to his recognition of income as a lessor with respect to those same payments s ection does not affect the includability of an item in or the excludability of an item from the gross_income of any taxpayer sec_1_274-1 income_tax regs the separate existence of petitioner’s s_corporation means that petitioner as an individual generally can enter a transaction with the corporation as if he were unrelated to it which petitioner has chosen to do in the case of the boat leasing transactions but as a consequence petitioner’s distinct positions as shareholder and as unrelated lessor with respect to the corporation must be kept separate for tax purposes the taxable incomes of a shareholder and his s_corporation are computed separately even though the corporation's taxable_income is passed through to and the tax thereon imposed upon the shareholder see sec_1363 and b this separate computation of taxable_income means that the disallowance of a deduction for a lease payment by the lessee-corporation has no impact on the lessor-shareholder's recognition of the lease payment as income there is no necessary correlation between the payor’s right to a deduction for a payment and the taxability of the payment to the recipient mertens law of federal taxation sec_5a pincite rev see also 189_f2d_345 3d cir 345_f2d_552 30_bta_451 mosby v commissioner tcmemo_1984_90 227_fsupp_952 e d mich this separate treatment of a payment’s deductibility and recognition as income obtains even where the payor and payee are a corporation and its sole shareholder reynard corp v commissioner supra mosby v commissioner supra a parent_corporation and its wholly owned subsidiary zeunen corp v united_states supra or two wholly owned subsidiaries of a common parent sterno sales corp v united_states supra petitioner has taxable_income arising from two capacities as leasing income from his individual activity of leasing boats and as a shareholder receiving the passthrough income of his s_corporation conducting a law practice petitioner contends that the tax_benefit_rule provides the relief he seeks--that is the exclusion of the boat lease income from his individual income he claims that the disallowance of the corporation's boat lease deductions entitles him to exclude the boat lease income from the income reported on his individual return petitioner misreads the scope of the tax_benefit_rule the tax_benefit_rule permits a taxpayer to exclude from taxable_income the amount received as a recovery_of an amount deducted in an earlier year but only to the extent that the deducted amount did not give rise to a tax_benefit in that earlier year 320_us_489 see 914_f2d_1207 9th cir revg and remanding on other ground tcmemo_1985_628 petitioner’s receipt of the income he received as lessor is not a recovery within the meaning of the tax_benefit_rule it was not fundamentally inconsistent with the corporation’s taking a deduction see 460_us_370 nor does the tax_benefit_rule permit a taxpayer to offset the impact of one adjustment against another where both pertain to the same taxable_year as the supreme court explained in hillsboro natl bank v commissioner supra pincite n changes on audit reflect the proper tax treatment of items under the facts as they were known at the end of the taxable_year the tax_benefit_rule is addressed to a different problem--that of events that occur after the close of the taxable_year in his reply brief petitioner further invokes the doctrine_of equitable_recoupment as a basis for the relief he seeks the doctrine_of equitable_recoupment applies if ‘a single transaction constitutes the taxable_event claimed upon and the one considered in recoupment ’ the single transaction must also be subject_to two taxes based on inconsistent legal theories 110_f3d_678 9th cir 791_f2d_762 9th cir assuming without deciding that we have jurisdiction to apply the doctrine and that it was properly raised by petitioner petitioner's situation fails to qualify for equitable_recoupment although a single transaction --the lease of boats--is involved petitioner participates in that transaction in two capacities as lessor payee and as sole shareholder of the lessee payor due to the separate recognition of the corporate entity the taxes he pays in each capacity are not based on inconsistent theories the disallowance to the payor of a deduction is not inconsistent with the payee's receipt of income in respect of the same payment in the final analysis there is no reason to reduce petitioner's income by the amount he reported from leasing his boats to his corporation the fact that petitioner misconstrued the tax effects of doing business both individually and through a corporation does not provide a basis to ignore the tax consequences of doing so petitioner chose to employ the corporate form and having elected to do some business as a corporation he must accept the tax disadvantages 308_us_473 he also chose to obtain the use of boats for his business through a leasing transaction and while a taxpayer is free to organize his affairs as he chooses nevertheless once having done so he must accept the tax consequences of his choice whether contemplated or not and may not enjoy the benefit of some other route he might have chosen to follow but did not 417_us_134 citations omitted we hold that petitioner is liable for the deficiencies determined by respondent7 and cannot exclude the boat lease income from his individual returns we must additionally decide whether petitioner is liable for accuracy-related_penalties under sec_6662 and b for each of the years at issue these sections provide that if any portion of an underpayment_of_tax is attributable to negligence or disregard of rules or regulations there shall be added to the tax an amount equal to percent of the underpayment which is so attributable the term negligence includes any failure to make a reasonable attempt to comply with the statute and the term it appears however that respondent may have disallowed a greater amount than was actually deducted as boat rental expense on the corporation’s return for its taxable_year ended date we expect the parties to address this matter in their rule_155_computations disregard includes any careless reckless or intentional disregard sec_6662 petitioner bears the burden of proving that respondent's determination as to the accuracy-related_penalties is in error rule a petitioner argues that respondent has waived the penalties by not addressing them at trial petitioner is mistaken the issue of the penalties arose in the pleadings and petitioner retained the burden of proving the penalties inapplicable regardless of whether the issue was addressed at trial see 58_tc_757 in this case petitioner an attorney repeatedly caused his wholly owned s_corporation to deduct expenses relating to entertainment facilities without regard to the explicit prohibition of such deductions in the internal_revenue_code petitioner’s attempt to treat the rent for two donzi powerboats and a cabin cruiser as business_expenses of his law practice strikes us as the kind of abuse that congress sought to curb in enacting the absolute prohibition on entertainment facilities deductions contained in sec_274 petitioner urges that he conferred with his accountant concerning the boat leasing activities we are not persuaded that this action suffices to avoid the negligence penalties reliance upon disinterested expert advice may satisfy the prudent person standard but only when the taxpayer has shown that he provided correct and complete information to an adviser who has expertise regarding the tax ramifications of the transactions involved see 857_f2d_1383 9th cir affg dister v commissioner tcmemo_1987_217 here petitioner has failed to make that showing we conclude that petitioner is liable for the accuracy-related_penalties for the years in issue in view of the foregoing decision will be entered under rule
